Title: To George Washington from Major General Horatio Gates, 3 September 1776
From: Gates, Horatio
To: Washington, George



Sir,
Tyconderoga 3rd September 1776.

This will be presented your Excellency by Major Hubley, who acted as Brigade Major to the Baron De Wedtke, being desirous to go to Philadelphia upon his Private Affairs, I have granted him permission, He is a Young Gentleman of Character in his Profession, and as such I introduce him to your Excellency.
Brigade Major Scull accompanies Major Hubley, he goes to New York at the request of Brigadier General Thompson as your Excellency will be acquainted by General Thompsons Letter to Major Scull of the 6th of August from Quebe[c].
Nothing extraordinary since my Last to your Excellency has

occurred here. The Fleet under General Arnold down the Lake is Increased to Twelve Sail Carrying Sixty Seven pieces of Cannon, The Three Row Galleys, and one more Gondola, will be ready to Join The Fleet in ten or fifteen Days at farthest The Excessive Rains has caused so much Fever and Ague at our Dock Yards at Skeensborough that the Ship Carpenters are almost all Sick which has very much retarded the finishing the Row Gallies.
I expect every Hour to hear from General Arnold, and the Return of my Scouts towards Canada I then shall immediately make a Report to your Excellency. with great Respect I am Your Excellencies Most Obedient Humble Servant

Horatio Gates

